          Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF GEORGIA
                                 ALBANY DIVISION

NATAYSHA ANDERSON                               )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             )
                                                )
THAD CLAYTON., in his                            )
official capacity as Superintendent;            )
IRWIN COUNTY SCHOOL DISTRICT
JAMES CURTIS, in his official capacity           )
as Board Member; LAMAR PURVIS,                   )
in his official capacity as Board Member;        )
PAIGE WYNN, in her official capacity             )
as Board Member; KURT WILMOT, in                 )
his official capacity as Board Member;           )
GARY PAULK, in his official                     )
 capacity as Board Member
        Defendants.                             )

                                            COMPLAINT


       COMES NOW the Plaintiff, NATAYSHA ANDERSON (hereinafter “Plaintiff ”), and

files his Complaint by stating the following:

                                       I.       INTRODUCTION

                                                     1.
               This is a race discrimination and retaliation action based in Title VII of the Civil
Rights Act of 1964, 42 U.S.C. 2000e et seq. ("Title VIl"),as amended by the Civil Rights act of
1991, 42 U.S.C. § 1981, the Equal Protection Clause of the 14th Amendment to the Constitution
of the United States, and 42 U.S.C. § 1983. In addition, Ms. Anderson pleads any applicable
state claim and a claim for attorney’s fees and costs.



                                                     2.

                              NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                             USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                              PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                Page 1 of 16
         Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 2 of 16




       The jurisdiction of this Court is based upon 28 U.S.C. 1331, in that this Court has

original jurisdiction of this matter which is based upon the laws of the United Stated of America.

                                                     3.

       Plaintiff also invokes the pendant jurisdiction of this Court to consider claims which arise

pursuant to State Laws.

                                                     4.

       This is an action seeking redress for the violation of rights guaranteed to the Plaintiff

pursuant to Title VII of the 1964 Civil Rights Act as amended, 42 U.S.C. §2000, et. seq. and the

Age Discrimination Enforcement Act

                                                     5.

       Nataysha Anderson is an African American Female. Ms. Anderson has been a certified
teacher in the State of Georgia since 2006.

                                                     6.

       Plaintiff was suspended and refused to allow her to return amidst the false allegations.

In August 2020, Plaintiff was forced to resign her employment with the Defendants as a result of

racial discrimination in her employment. Plaintiff timely filed her Charge of Discrimination with

the Equal Employment Opportunity Commission on February 1, 2021.

                                                     7.

       On or about February 8, 2021, the EEOC issued Plaintiff a Notice of Right to Sue. (See

Exhibit A, attached hereto.)

                                                     8.

       Plaintiff filed the instant Complaint within the ninety days from the date she received her

Notice of Right to Sue.

                                             DEFENDANTS
                                NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                               USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                                PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                  Page 2 of 16
          Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 3 of 16




                                                   9.

       Defendant Thad Clayton., hereinafter referred to as “the Superintendent”, is the

Superintendent of the Irwin County Public School System and is the principle administrator of

said system. In his capacity as Superintendent, he is responsible for, inter alia, the hiring of

administrators, the discharge of administrators and the enforcement of the school’s anti-

discrimination policy.

                                                   10.

       Defendant Irwin County School Board, hereinafter referred to as “the Board”, is a body

politic, organized and existing under the laws of the State of Georgia, and charged by these laws

with the operation and administration of the schools of Irwin County. In its name, it may sue and

be sued, and is capable of contracting and being contracted with. The office of “the Board” is

located in Irwin County, Georgia. The individual Defendants who constitute “the Board” are

citizens and residents of Irwin County and are over the age of twenty-one years. They are duly

elected and appointed, qualified and acting members of the Board of Education of the school

district at the time of the filing of this Petition. The Board administers all public schools in the

school district, exercises such authority and assumes such responsibilities as are provided by law

including, but not limited to, employing teachers and administrators, fixing their salaries and

discharging them when good and sufficient reasons exist.

                                                   11.

       Defendant Thad Clayton may be served at, 210 North Apple St. Ocilla, Georgia 31774.

                                                   12.

       Defendants Irwin County School System and Irwin County School Board may be served

through Thad Clayton, Superintendent, at 210 North Apple St. Ocilla, Georgia 31774.


                              NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                             USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                              PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                Page 3 of 16
         Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 4 of 16




                                                  13.

       Defendant James Curtis is a duly elected member of the Irwin County School Board and

is sued in his official capacity. He may be served at 210 North Apple St. Ocilla, Georgia 31774.

                                                  14.

       Defendant Kurt Wilmot is a duly elected member of the Irwin County School Board and

is sued in his official capacity. He may be served at 210 North Apple St. Ocilla, Georgia 31774.

                                                  15.

       Defendant Paige Wynn a duly elected member of the Irwin County School Board and is

sued in her official capacity. She may be served at 210 North Apple St. Ocilla, Georgia 31774.

                                                  16.

       Defendant Gary Paulk is a duly elected member of the Irwin County School Board and is

sued in his official capacity. He may be served at 210 North Apple St. Ocilla, Georgia 31774.

                                                  17.

       Defendant Lamar Purvis is a duly elected member of the Irwin County School Board and

is sued in her official capacity. He may be served at 210 North Apple St. Ocilla, Georgia 31774.

                                                  18.

       Plaintiff became employed with Irwin County Schools in 2019. In 2019 Plaintiff began

her tenure at Irwin County High School. Plaintiff was the only African American teacher at

Irwin County High School from 2019-2020. Plaintiff remained employed at Irwin County High

School until she was forced to resign in the Fall of 2020. Plaintiff was an educator for

fifteen(15) years before resigning from the Irwin County School System

                                                  19.

       On or about August 5,2020 and on multiple dates thereafter Scott Haskins in
cooperation with Superintendent Clayton contacted multiple students regarding false allegations
                             NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                            USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                             PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               Page 4 of 16
          Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 5 of 16




that Plaintiff completed their homework assignments in exchange for money. Mr. Haskins
contacted current and students that had recently graduated from Irwin County High School to
accuse Plaintiff of the alleged impropriety. and solicit statements to support the false allegations.

                                                   20.

       Plaintiff was not contacted and questioned about the allegations from Mr. Haskins and

Superintendent Clayton. She was not provided an opportunity to be heard or provide an

appropriate response to the false allegations before they spread the false allegations in the

community and suspended her employment.

                                                   21.

       In light of the damaging accusations from the principal, Plaintiff contacted her

association attorney. Upon contacting the attorney, Plaintiff was informed that the

Superintendent and Principal Haskins made additional false allegations against her.


                                                         22.

Mr. Haskins and Superintendent Clayton made allegations that Anderson completed

assignments for money, solicited money from students and stole a school computer. Plaintiff

was charged with allegations before the Professional Standards Commission and the Irwin

County Board of Education




                                                   23.

Similarly situated white employees were not terminated by the Irwin County Board of Education

nor did they have their violations brought before the Professional Standard Commission.

Defendants have a pattern and practice of disciplining and/or terminating African American

employees more frequently than employees of another race.

                              NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                             USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                              PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                Page 5 of 16
          Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 6 of 16




                                                   24.

       On August 11, 2020, Plaintiff spoke with a student and his mother about additional false

allegations that Plaintiff received money to complete homework for the child. The student

advised that they contacted Mr. Haskins and advised that they were not going to participate and

provide false information about Plaintiff.


                                                         25.


       Plaintiff was falsely accused by all white administrators and staff. The acts of the

administrators and superintendent created an unpleasant and difficult work environment.       The

acts were so hostile and malicious that Plaintiff was forced to resign amid the false allegations

from the administrators, superintendent and other employees of the Irwin County Board of

Education.


                                                         26.


Plaintiff is aware of white teachers that have committed offenses while at the school including

but not limited to being drunk on the school campus, allegations of sexual relationships with

students, posting racist content on social media, completing home work assignments for students,

encouraging students to share answers and drinking on the school premises.. Similarly situated

white educators have not been terminated, forced to resign nor charged with criminal allegations.


                                                   27.


The acts of the employees and Superintendent of the Irwin County Board of Education placed

Plaintiff’s certification in jeopardy. The Georgia Professional Standards Commission proposed

revocation of her teaching certificate.

                              NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                             USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                              PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                Page 6 of 16
          Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 7 of 16




                                                   28.


On January 12, 2021, Anderson was informed that the Georgia Professional Standards

Commission reviewed the file and investigation revealed that the charges were not supported in

the evidence provided for her matter. Ultimately the Commission reversed course on the

revocation and issued a warning.


                                                   29.

       Defendants engaged in policies and practices which willfully, intentionally, and

unlawfully discriminated against the Plaintiff on the basis of race.

                                                   30

       The Defendants conduct in terminating the Plaintiff violated Title VII of the 1964 Civil

Rights Act as amended.

                                                   31.

       The Plaintiff has no plain, adequate, or complete remedy at law by which to address the

wrongs alleged herein and this action for an injunction and other relief is her only means of

securing adequate relief. Plaintiff is suffering and will continue to suffer irreparable injury as a

result of the acts of the Defendants.

                                                   32.

       The effect of Defendants’ discrimination against Plaintiff is to deprive her of equal

employment opportunities, including, but not limited to, causing the termination of her

employment, and otherwise adversely affecting his status as an employee because of her race in

violation of Title VII.

                                                   33.


                              NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                             USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                              PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                Page 7 of 16
            Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 8 of 16




          As a result of the Defendants’ conduct, the Plaintiff has suffered a loss of income, a loss

of fringe benefits, a loss of seniority, and has incurred expenses in his search for replacement

employment.

                                                     34.

          The Plaintiff has exhausted the requisite administrative remedies and/or prerequisites for

bringing the action herein.

                                                     35.

          Defendants’ actions were willful, intentional and outrageous in that its motives and

conduct as set forth above were malicious, wanton, reckless and oppressive.

                                                COUNT I

                                   RACIAL DISCRIMINATION

                                                     36.

Plaintiff incorporates by reference paragraphs 1 through 35 as if fully restated

herein.

                                                     37.

Plaintiff was wrongfully disciplined and believes that the school board, members of the Irwin

County Board of Education and Irwin County Schools fabricated reasons for disciplining

Plaintiff were pretextual. Plaintiff was not counseled nor did she receive any progressive

discipline prior to her termination. Plaintiff was denied due process and was intentionally

removed from the investigation of the false allegations that include but are not limited to theft,

accepting money from students to complete their assignments and soliciting students to receive

money from said students.

                                                           38.


                                NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                               USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                                PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                  Page 8 of 16
          Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 9 of 16




Superintendent Clayton and employees of Irwin County School District in various roles engaged

in policies and practices which willfully, intentionally, and unlawfully discriminated against the

Plaintiff on the basis of her race. Defendant Superintendent in collaboration with multiple

employees from the Irwin County schools participated to terminate and force the resignation of

Plaintiff based on her race.

                                                     39.

Plaintiff further believes that she was discriminated against based on her race as similarly

situated employees that have engaged in the same or more egregious offenses have not been

terminated. Nor forced to resign. As of the date of her resignation, she was not presented with a

written action outlining any violation of policy or infraction that justified the fraudulent

accusations against Plaintiff.

                                                     40.

       The Plaintiff is suffering and will continue to suffer irreparable injury as a result of the

acts of the Defendant. The effect of Defendant’s discrimination against Plaintiff is to deprive her

of equal employment opportunities, including, but not limited to, causing the suspension and

termination of her employment, and otherwise adversely affecting her status as an employee

because of her race.

                                                     41.

       As a result of the Defendants' conduct, the Plaintiff has suffered a loss of income, a loss

of fringe benefits, a loss of seniority, and has incurred expenses in her search for replacement

employment.

                                                     42.




                                NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                               USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                                PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                  Page 9 of 16
           Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 10 of 16




          The Plaintiff has exhausted the requisite administrative remedies and/or prerequisites for

bringing the action herein.

                                                     43.

          Defendant’s actions were willful, intentional and outrageous in that its motives and

conduct as set forth above were malicious, wanton, reckless and oppressive.

                                                  COUNT TWO

                                    DISPARATE TREATMENT

                                                     44

Plaintiff incorporates by reference paragraphs 1 through 43 as if fully restated

herein.

                                                     45.


  Plaintiff was harassed for conduct similar or identical to the conduct of her white,

  Caucasian counterparts also employed by the Irwin County School District who were not

  harassed and whose employment was not threatened. Her white counterparts committed more

  egregious acts and were not harassed or threatened with termination.


                                                     46.


In particular, Plaintiff’s white co-workers were allowed to participate in the investigation of any

allegations and were not suspended during the pendency of any investigation.


                                                     47.


          Plaintiff’s white co workers did not have allegations reported to the Georgia Professional

Standards Commission.

                                NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                               USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                                PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                 Page 10 of 16
         Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 11 of 16




                                                   48.


       The actions and inaction of the Defendants in harassing Plaintiff , forcing her to resign

her employment and impeding subsequent employment, and not harassing, terminating the

employment and impeding subsequent employment of similarly situated white co-workers denied

her the rights enjoyed by her white counterparts to make and enforce her contract of employment

and to have the full and equal benefit of all laws as is enjoyed by white citizens, as described

above and to be further proved at trial, because of her race in violation of the Civil Rights Act of

1866, 42 U.S.C. § 1981.


                                                   49.


       The actions of Defendants were committed intentionally and caused Plaintiff significant

financial loss and emotional distress.


                                                   50.


       As a direct, legal and proximate result of the Defendants’ violations of Plaintiff’s legal

rights, Plaintiff has been injured in an amount to be proven at trial.


                                                   51.


       Defendants, acting under color of statute, ordinance, regulation, and with a policy,

custom, or usage of allowing, abetting and perpetrating racial discrimination, subjected Plaintiff

or caused her to be subjected, to the deprivation of rights, privileges, or immunities secured by

the Civil Rights Act , 42 U.S.C. § 1981, by and through 42 U.S.C. § 1983.


                                                   52.

                              NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                             USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                              PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               Page 11 of 16
           Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 12 of 16




          Defendants are liable to Plaintiff for all damages arising from their collective and

individual conduct violating Plaintiff’s rights under the Civil Rights Act of 1866, 42 U.S.C. §


1981.


                                                     53.


          Plaintiff requests that the Court award damages and equitable relief against Defendants

and for Plaintiff in an amount to be determined by evidence offered at trial of this matter.

                                            COUNT THREE


                   EQUAL PROTECTION UNDER THE 14TH AMENDMENT

                       TO THE CONSTITUION OF THE UNITED STATES


                                                     54.

Plaintiff incorporates by reference paragraphs 1 through 53 as if fully restated

herein.

                                                     55.


  For the reasons set forth above, Defendants have further violated Plaintiff’s rights under the

Equal Protection Clause of the 14th Amendment to the Constitution of the United States.


                                                     56.


          The actions of Defendants were committed intentionally and with deliberate indifference

to Plaintiff’s constitutional rights and caused her significant financial loss and emotional distress.


                                                      57.

                                NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                               USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                                PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                 Page 12 of 16
         Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 13 of 16




       As a direct, legal and proximate result of the Defendants’ violations of Plaintiff’s

constitutional rights, Plaintiff has been injured in an amount to be proven at trial.


                                                   58.


       Defendants, acting under color of statute, ordinance, regulation, and with a policy,

custom, or usage of allowing, abetting and perpetrating racial discrimination, subjected Plaintiff

,or caused her to be subjected, to the deprivation of rights, privileges, or immunities secured by

the Equal Protection Clause of the 14th Amendment to the Constitution of the United States, by

and through 42 U.S.C. § 1983.


                                                   59.


       Defendants are liable to Plaintiff for all damages arising from their collective and

individual conduct violating Plaintiff’s constitutional rights for which Plaintiff requests that the

Court award damages and equitable relief against Defendants and for Plaintiff in an amount to

be determined by evidence offered at trial of this matter.

                                               COUNT FOUR

                                  DAMAGE TO REPUTATION

                                                   60.

        The Plaintiff herein incorporates by reference the allegations as set out in paragraphs 1

through 59 of her complaint.

                                                   61.

        In investigating Plaintiff, contacting students and their parents and making false

allegations to the Georgia Professional Standards Commission, Defendants have caused Plaintiff

                              NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                             USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                              PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               Page 13 of 16
             Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 14 of 16




to suffer and endure a severe stigma on her personal and professional reputation in the eyes of

her colleagues and peers, the general geographical community of which Plaintiff has been

regarded heretofore as an outstanding member.

                                           COUNT FIVE

                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                                   62.

The Plaintiff herein incorporates by reference the allegations as set out in paragraphs 1 through

61 of her Complaint.

                                                   63.

        The actions of the Defendant have inflicted intentional emotional distress upon the

Plaintiff.

                                                   64.

        Superintendent Clayton as the head of Irwin County School District in concert with

various employees from the Irwin County School District has engaged in conduct that was so

egregious and malicious that Plaintiff was forced to resign her employment. Said intentional acts

of false allegations and statements to members of the Irwin County School District and the

community at large have severely affected her and her family. The aforementioned conspiracy

against Plaintiff as set forth herein and above has caused, and continue to cause, Plaintiff

emotional trauma that is outrageous and egregious. Defendants’ have intentionally inflicted

emotional trauma on Plaintiff by Defendants’ willful and intentional conduct through its agents

and employees in discriminating against Plaintiff based on her race.


WHEREFORE, Plaintiff prays for a judgment as follows:



                              NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                             USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                              PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               Page 14 of 16
 Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 15 of 16




(a)   Grant Plaintiff a permanent injunction enjoining Defendant, its agents, successors,

      employees, and those acting in consort with Defendants from continuing to violate

      Plaintiff's civil rights;

(b)   Issue an order awarding Plaintiff back pay, pre-judgment interest, fringe benefits,

      and any other appropriate relief necessary to make Plaintiff whole and compensate

      her for the claims described above;

(c)   Award Plaintiff front pay, fringe benefits, and other compensation;

(d)   Award Plaintiff compensatory, general, and punitive damages

(e)   Award Plaintiff the costs of this action, including reasonable attorney's fees, and

      such other legal and equitable relief as this Court deems just and proper; and

(f)   A jury trial to try all issues in this civil action.


                                  DEMAND FOR JURY TRIAL


                The Plaintiff demands a trial by jury on all issues so triable.


                                     Respectfully submitted,


                                  /s/KARLA WALKER
                                        /s/ Karla L. Walker
                                        State Bar No. 732288
                                        Attorney for Plaintiff
                                  COPELAND, HAUGABROOK & WALKER
                                        P. O. Box 1810
                                      Valdosta, GA 31603-1810
                                        Telephone: (229) 247-4617
                                        Fax: (229) 242-0109




                      NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
                     USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
                      PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                       Page 15 of 16
Case 1:21-cv-00079-LAG Document 1 Filed 05/04/21 Page 16 of 16




               NATAYSHA ANDERSON VS. THAD CLAYTON., ET AL.
              USDC- MIDDLE DISTRICT OF GEORGIA-ALBANY DIVISION
               PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF
                                Page 16 of 16
